United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.J., Appellant
and
DEPARTMENT OF THE ARMY, CORPS OF
ENGINEERS, Mobile, AL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
William Fenaughty, Esq., for the appellant
No appearance, for the Director

Docket No. 09-911
Issued: January 15, 2010

Oral Argument November 19, 2009

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 25, 2009 appellant filed a timely appeal from the Office of Workers’
Compensation Programs merit decision dated January 15, 2009 with respect to an overpayment
of compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(e), the Board has jurisdiction
over the January 15, 2009 decision.
ISSUES
The issues are: (1) whether the Office properly found an overpayment of $195,318.25
was created; (2) whether the Office properly determined appellant was not “without fault” in
creating the overpayment and therefore not entitled to waiver; and (3) whether the Office
properly found the overpayment should be recovered by deducting $620.00 every 28 days from
continuing compensation payments.
FACTUAL HISTORY
The case was before the Board on a prior appeal. In a decision dated June 3, 2008, the
Board held that appellant forfeited his compensation from January 1, 1995 to April 21, 1997 and

January 16, 1998 to April 7, 2004 because he knowingly omitted earnings.1 The history of the
case is provided in the Board’s prior decision and is incorporated herein by reference.
By letter dated June 17, 2008, the Office advised appellant of a preliminary determination
that an overpayment of compensation of $195,318.25 was created. The accompanying
memorandum stated the gross compensation for the periods January 1 to April 27, 1995 and
January 16, 1998 to April 7, 2004 was $195,318.25. The record contains a worksheet containing
compensation amounts added for the relevant period without explanation as to the specific period
for each amount. The Office also made a preliminary finding that appellant was at fault in
creating the overpayment.
On July 17, 2008 appellant requested a prerecoupment hearing and submitted an
overpayment recovery questionnaire (Form OWCP-20). He reported $2,389.00 in monthly
income and $2,489.00 in monthly expenses. At a November 7, 2008 hearing, appellant provided
additional information regarding his income and expenses. On December 15, 2008 he submitted
a December 2, 2008 letter indicating that his monthly income was $2,478.00 and his monthly
expenses $2,445.00.
By decision dated January 15, 2009, the hearing representative finalized the preliminary
findings of a $195,318.95 overpayment and fault in creating the overpayment. With respect to
repayment, he found that appellant had provided “incomplete, conflicting and undocumented”
information regarding his income and expenses. The hearing representative noted that appellant
had provided an undocumented contention in the December 2, 2008 letter that he was paying
certain bills for his mother and his niece. He concluded that appellant could repay the
overpayment by deducting $620.00 from continuing compensation. Based on Office procedures
regarding interest, the hearing representative stated that the debt was compromised to
$162,241.84.
LEGAL PRECEDENT -- ISSUE 1
If a claimant has any earnings during a period covered by a Form EN1032, which he
knowingly fails to report, he is not entitled to compensation for any portion of the period covered
by the report.2 Where the right to compensation is forfeited, the Office shall recover any
compensation already paid for the period of forfeiture.3
ANALYSIS -- ISSUE 1
The Board previously reviewed the forfeiture issue and found that appellant had forfeited
his right to compensation for the periods January 1, 1995 to April 21, 1997 and January 16, 1998
to April 7, 2004. The compensation paid to him during those periods represents an overpayment
of compensation.
1

Docket No. 08-263 (issued June 3, 2008).

2

Cheryl Thomas, 55 ECAB 610, 617 (2004); Louis P. McKenna, Jr., 46 ECAB 328 (1994).

3

20 C.F.R. § 10.529(b).

2

With respect to the amount of $195,318.25, the Office provided calculations regarding
the amount of compensation paid appellant for the periods of the forfeiture. No contrary
evidence or argument was presented. The Board finds that the amount of the overpayment was
$195,318.25 based on the evidence of record.
LEGAL PRECEDENT -- ISSUE 2
Section 8129(b) of the Federal Employees’ Compensation Act4 provides: “Adjustment or
recovery by the United States may not be made when incorrect payment has been made to an
individual who is without fault and when adjustment or recovery would defeat the purpose of the
Act or would be against equity and good conscience.”5 Waiver of an overpayment is not
permitted unless the claimant is “without fault” in creating the overpayment.6
On the issue of fault, 20 C.F.R. § 10.433 provides that an individual will be found at fault
if he or she has done any of the following: “(1) made an incorrect statement as to a material fact
which he or she knew or should have known to be incorrect; (2) failed to provide information
which he or she knew or should have known to be material; or (3) accepted a payment which he
or she knew or should have known was incorrect.”
ANALYSIS -- ISSUE 2
As the Board noted in its prior decision, appellant knowingly omitted earnings from the
EN1032 forms covering the periods January 1, 1995 to April 21, 1997 and January 16, 1998 to
April 7, 2004. The standards set forth at 20 C.F.R. § 10.433 clearly state that fault is established
when a claimant fails to provide information which he knew or should have known was material.
Appellant signed certification clauses on EN1032 forms that advised him in specific language
that he might be subject to civil, administrative or criminal penalties if he knowingly made a
false statement or misrepresentation or concealed a fact to obtain compensation. In signing the
forms he acknowledged his duty to fill out the form properly, including the duty to report
income.7 The Board finds that appellant failed to provide information that he knew or should
have known was material and the Office properly found him at fault in creating the overpayment.
Since appellant was not “without fault,” he is not entitled to waiver of the overpayment.
LEGAL PRECEDENT -- ISSUE 3
The Office’s regulations provide:
“When an overpayment has been made to an individual who is entitled to further
payments, the individual shall refund to [the Office] the amount of the
overpayment as soon as the error is discovered or his or her attention is called to
4

5 U.S.C. § 8101 et seq.

5

Id. at § 8129(b).

6

Norman F. Bligh, 41 ECAB 230 (1989).

7

See Harold F. Franklin, 57 ECAB 387, 395 (2006).

3

the same. If no refund is made, [the Office] shall decrease later payments of
compensation, taking into account the probable extent of future payments, the rate
of compensation, the financial circumstances of the individual and any other
relevant factors, so as to minimize any hardship.”8
ANALYSIS -- ISSUE 3
The above standard indicates that the Office must consider the financial circumstances of
the individual so as to minimize hardship. In this case, the hearing representative reviewed the
financial information provided by appellant in detail. He noted a monthly income of $2,656.00,
based on $2,267.00 in compensation benefits and $389.00 in social security benefits.9 The
hearing representative accepted “without complete documentation” the $2,445.00 in monthly
expenses reported in the December 2, 2008 statement. With respect to additional expenses
listed, such as telephone bills for appellant’s mother and niece, as well as car insurance for his
niece, the hearing representative found that these expenses were new and undocumented. He
added the undocumented expenses to the $211.00 in excess income and found that appellant
could repay the overpayment by deducting $620.00 from continuing compensation.
On appeal, appellant argues that the repayment amount should be $211.00, the difference
between income and expenses. However, the standard at 20 C.F.R. § 10.441 does not require
that repayment be limited to the difference in income and expenses. As noted above, the Office
must consider the extent of future payments, rate of compensation, financial circumstances and
other relevant factors to minimize hardship. The overpayment must be recovered and the
hearing representative considered the evidence of record, the amount of the overpayment and the
financial information. He properly considered the relevant factors and attempted to “minimize
any hardship” by requiring repayment at $620.00 from continuing compensation. The Board
finds the repayment amount was determined in accord with Office regulations on recovery of an
overpayment.
It is also noted that on appeal appellant wished to submit additional financial information.
The Board’s jurisdiction is limited to review of the evidence that was before the Office at the
time of its final decision.10
CONCLUSION
The Board finds an overpayment of $195,318.25 was created and appellant was at fault in
creating the overpayment. The Office properly considered the relevant factors in requiring
repayment by deducting $620.00 every 28 days from continuing compensation.

8

20 C.F.R. § 10.441.

9

Appellant reported $2,089.00 in monthly compensation; his actual net compensation every 28 days was
$2,092.70 or $2,267.00 per month (1/12 of the annual compensation).
10

20 C.F.R. § 501.2(c).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated January 15, 2009 is affirmed.
Issued: January 15, 2010
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

